DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2020 has been entered.
	Claims 2, 6, 10, 11, 14, 24, and 33 have been cancelled.  Claims 1, 3-5, 7, 8, 12, 13, 17, 18, 20-23, and 27-30 have been amended.  
	Claims 1, 3-5, 7-9, 12, 13, 15-23, and 25-32 are pending and under examination.

Claim Objections
2.	Claim 1 is objected to because of the recitation “the intracellular first”.  Appropriate correction to “the first intracellular” is required.

3.	Claim 12 is objected to because of the recitation “wherein introducing the nucleic acid comprises the use of a lentiviral vector”.  Appropriate correction to “wherein the 

4.	Claim 28 is objected to because of the recitation “human cell”.  Appropriate correction to “human enucleated erythroid cell” is required.

Claim Rejections - 35 USC § 112(d)
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, the limitation of “not a hypotonically-loaded cell” is already in the parent claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3-5, 7-9, 12, 13, 15-19, 21-23, and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Edinger et al. (PGPUB 2015/0118265; priority date 3/15/2012), in view of both Ihler et al. (J. Clin. Invest., 1975, 56: 595-602), Caulfield et al. (PLoS Medicine, 2008, 5: 1509-1523), as evidenced by Bryk et al. (J. Proteome Res., 2017, 16: 2752-2761).  
Edinger et al. teach a genetically engineered human nucleated erythroid precursor cell (such as a CD34+ hematopoietic stem cell) comprising a nucleic acid encoding a polypeptide (i.e., DNA or RNA) not expressed by erythrocytes.  The polypeptide is present inside the cell as a fusion with hemoglobin.  Edinger et al. teach that the genetically engineered nucleated erythroid precursor cell is obtained by introducing a nucleic acid encoding the polypeptide into the nucleated erythroid precursor cell and culturing the resulting cell to generate a genetically engineered claims 1, 7-9, 15, 16, 21, 25, 26, 28-31).  See Abstract; [0004]; [0006]; [0011]-[0012] [0018]-[0020]; [0025]; [0027]; [0030]; [0032]; [0034]-[0035]; [0037]; [0050]; [0056]-[0057]; [0063]; [0065]; [0069]-[0070]; [0078]-[0079].  
Edinger et al. teach that the erythroid cell or erythrocyte lacks the A and B antigens (claim 27) ([0021]; [0022]).  With respect to claim 12, Edinger et al. teach that the nucleic acid could be introduced into the nucleated erythroid precursor cell via transduction with integrating viral vectors such as retrovirus vectors ([0027]) and thus, one of skill in the art would have found obvious to use any retroviral vector including a lentiviral vector. 
Edinger et al. do not specifically teach that the polypeptide is uricase (i.e., having uric acid as a substrate) (claims 1, 22, and 23).  However, Edinger et al. teach that the engineered enucleated erythrocyte are suitable to treat an enzyme deficiency.  Ihler et al. teach that erythrocytes encapsulating uricase are capable of reducing plasma uric acid levels (Abstract; p. 595; p. 602, column 1, first two full paragraphs).  Caulfield et al. teach that elevated uric acid plasma levels lead to conditions such as gout.  Caulfield et al. also teach the existence of a uric acid/urate transporter (claim 32) (Abstract; p. 1510, first paragraph; p. 1512; p. 1514, column 2).  Based on these teachings, one of claim 17-19).  One of skill in the art would have also found obvious to further modify the nucleated erythroid precursor cell comprising intracellular uricase with the transporter of Caulfield et al. (claim 32) to achieve the predictable result of obtaining a composition efficient to reduce uric acid levels and treat gout by providing the cell with means for rapid uric acid substrate internalization and clearance from the circulation.  By using uricase as the exogenous polypeptide, one of skill in the art would have expressed uricase at levels of at least 2-fold above those expressed by non-engineered enucleated cells (claim 13).
As evidenced Bryk et al., hemoglobin is expressed at about 200x106 copies per cell (see p. 2756, column 1, last paragraph).  Thus, the enucleated erythrocyte expresses at least 100,000 copies of intracellular polypeptide (claims 1 and 3-5).
Thus, the claimed invention was prima facie obvious at the effective filing date of the invention.

9.	Claims 1, 3-5, 7-9, 12, 13, 15-23, and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Edinger et al. taken with each Ihler et al., Caulfield et al., and Bryk et al., in further view of  Johnson et al. (P.S.E.B.M., 1969, 131: 8-12; of record).
claim 20). Johnson et al. teach that Lesch-Nyhan syndrome is associated with hyperuricemia (p. 8, column 1p. 12, column 1, first paragraph).  Based on these teachings, one of skill in the art would have found obvious to intravenously administer the composition of Edinger et al., Ihler et al., Caulfield et al., and Bryk et al. to subjects affected by the Lesch-Nyhan syndrome to achieve the predictable result of treating these subjects by lowering the uric acid levels in plasma. 
Thus, the claimed invention was prima facie obvious at the effective filing date of the invention.

Response to Arguments
10.	The applicant argues that uricase produces H2O2 and that H2O2 is deleterious to erythroid progenitors and erytrhocytes.  This argument and the provided supporting evidence have been considered but not found persuasive for the following reasons.
	Meagher (Blood, 1988, 72: 273-281) teaches that, while H2O2 has deleterious effects on the growth of burst-forming unit-erytrhoid (BFU-E, i.e., erythroid progenitors), adding catalase to the culture medium restores their growth and clonogenic potential (see Abstract; p. 278, paragraph bridging columns 1 and 2 and Fig. 5A).  
Ito (Nature, 2004, 431: 997-1002) teaches that elevated intracellular H2O2 levels are deleterious to the ability of ATM-/- hematopoietic stem cells to form progenitors (including erythroid progenitors); however, their ability to give rise to progenitors is 
Taoka (Int. J. Hematol., 2012, 95: 149-145) teaches that, while elevated intracellular ROS accumulation suppresses the differentiation of CD34+ hematopoietic progenitors to mature erythroblasts, using anti-oxidants such as NAC reduces the intracellular ROS levels and restores differentiation to mature erythroblasts (see Abstract; p. 150-153; p. 156; p. 157, Fig. 7a-b and column 2).
Thus, it was common knowledge in the prior art that antioxidants (such as NAC and catalase) could be used to lower excessive intracellular H2O2 levels and achieve erythropoiesis.  The prior art provides the reasonable expectation of success and thus, the motivation to arrive at the claimed invention.  

None of the references cited by the applicant provides any evidence to the contrary.  
Ghaffari pertains to unchecked ROS accumulation which occurs in hematopoietic stem cells exhibiting genetic deficiencies in H2O2 scavengers (such as ATM).  However, Ghaffari does not contradict Ito’s teaching that ROS accumulation in ATM-deficient hematopoietic stem cells can be controlled by using catalase or NAC in the culture medium (see above).  In fact, similar to Ito cited above, Ghaffari teaches that treating the genetically defective hematopoietic stem cells with NAC restores their ability to give rise to progenitors (see p. 1931, paragraph bridging columns 1 and 2; p. 1932, column 1, first full paragraph).
Antunes, the newly cited reference, teaches subjecting Jurkat cells to exogenous H2O2 at a concentration of up to 60 [Symbol font/0x6D]M and that an extracellular concentration as low as 20 [Symbol font/0x6D]M induced apoptosis in Jurkat cells (Fig. 2B).  Antunes teaches that an H2O2 gradient is established across the membranes due to H2O2 removal by the intracellular glutathione peroxidase and catalase (paragraph bridging p. 1011 and 1012).  However, Antunes does not teach that the same applies to cells other than Jurkat cells such as erythroid progenitors or erythroctes.  Snyder shows that H2O2 does not adversely affect erythrocytes up to 45 [Symbol font/0x6D]M; methemoglobin, lipid peroxidation, and spectrin-hemoglobin complex formation are minimal at 135 [Symbol font/0x6D]M and become more pronounced at 225 [Symbol font/0x6D]M (p. 1973, Table I and column 2; p. 1974, column 2 and Fig. 2).  As evidenced by Harris (JAMA, 1979, 242: 2869-2871; cited on the IDS filed on 3/27/2020), the 2% methemoglobin level at 45 [Symbol font/0x6D]M H2O2 is within the normal level range (see p. 2870, column 3).  Thus, Snyder teaches that concentrations up to 135 [Symbol font/0x6D]M are not deleterious to erythrocytes.  Furthermore, based on the teachings in the prior art noted above, one of skill in the art would have found obvious to use NAC or catalase to protect the uricase-expressing erythrocytes from deleterious H2O2 levels.  As taught by Johnson, methemoglobin levels do not increase above normal in the presence of catalase (see p 1987, column 1, first full paragraph and Fig. 3).  As taught by Ghaffari, treating genetically defective erythrocytes comprising elevated intracellular ROS levels with NAC significantly improves their life span (see p. 1930, column 1, first two full paragraphs).   

Meagher (Blood, 1988, 72: 273-281), Ito (Nature, 2004, 431: 997-1002), and Taoka (Int. J. Hematol., 2012, 95: 149-1450) were cited in response to the argument that, since uricase produces H2O2 and H2O2 is deleterious to erythroid progenitors and erytrhocytes, one of skill in the art would not have been motivated to combine the cited prior art.  Specifically, the references provide evidence that, based on the common knowledge in the prior art, one of skill in the art would have been motivated to arrive at the claimed invention.

12.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ILEANA POPA/           Primary Examiner, Art Unit 1633